Name: Council Regulation (EEC) No 482/86 of 25 February 1986 determining the wines produced in Portugal that are to be treated as quality wines produced in specified regions falling within heading No 22.05 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: Europe;  beverages and sugar;  production
 Date Published: nan

 No L 54/6 Official Journal of the European Communities 1.3.86 COUNCIL REGULATION (EEC) No 482/86 of 25 February 1986 determining the wines produced in Portugal that are to be treated as quality wines produced in specified regions falling within heading No 22.05 of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 234 (2 ) thereof, Having regard to the proposal from the Commission, Whereas the third indent of the second subparagraph of Article 268 (2) (a) of the Act of Accession provides that the customs duties chargeable on import into the Community as constituted on 31 December 1985 of wines treated in the same way as quality wines psr falling within heading No 22.05 of the Common Customs Tariff shall be reduced from the basic duty to nil in six equal stages in accordance with the timetable set out in the said Article ; whereas the wines produced in Portugal that are to be treated as quality wines psr should therefore be determined, HAS ADOPTED THIS REGULATION : Article 1 1 . For the purposes of applying the third indent of the second subparagraph of Article 268 (2) (a) of the Act of Accession , wines produced in the Portuguese territory in accordance with the national legislation in force on the 'denominaÃ §Ã £o de origem controlada' and 'indicaÃ §Ã £o de proveniÃ ªncia regulamentada' shall be treated in the same way as quality wines psr falling within Common Customs Tariff heading No 22.05 . 2 . The list of the Portuguese wines referred to in paragraph 1 shall be adopted using the procedure indicated in Article 67 of Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3768 / 85 (2). For this purpose the Portuguese Republic shall transmit to the Commission all infor ­ mation required for application of this Regulation . Article 2 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS (') OJ No L 54 , 5 . 3 . 1979 , p. 1 . O OJ No L 362 , 31 . 12 . 1985 , p. 8 .